DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6-7, 9-12, & 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Robbin et al. (US 20080080200).
Regarding claim 1, Robbin discloses that a light-emitting device, comprising:
an insulative substrate 117 (Fig. 1 para. 0066, note: non-conductive material);
a light-emitting stack LED formed on the insulative substrate, and having an upper surface, a lower surface opposite to the upper surface and a first sidewall arranged between the upper surface and the lower surface (Fig. 1);
a lower conductive layer 113 arranged between the lower surface and the insulative substrate 117, and comprising a side surface;
an upper conductive layer 109 (para. 0062, ITO) transmittable to light from the light-emitting stack, covering all of the upper surface and extending beyond the first sidewall (Fig. 1); and 

Reclaim 2, Robbin discloses that the light-emitting stack comprises a first semiconductor layer, an active layer on the first semiconductor layer for emitting a light, and a second semiconductor layer on the active layer, wherein the first semiconductor layer, the active layer, and the second semiconductor layer are stacked in a stacking direction (Fig. 1).
Reclaim 3, Robbin discloses that a lower electrode electrically connected to the first semiconductor layer, and an upper electrode electrically connected to the second semiconductor layer (Fig. 1)
Reclaim 6, Robbin discloses that the light- emitting stack further comprises a second sidewall opposite to the first sidewall and covered by the dielectric layer (Fig. 1)
Reclaim 7, Robbin discloses that the dielectric layer comprises a transparent material (Fig. 1)
Reclaim 9, Robbin discloses that the lower conductive layer has a width greater than a-width that of the first semiconductor layer, and comprises a first overlapping portion which overlaps the first semiconductor layer, and a first extending portion which does not overlap the first semiconductor layer (Fig. 1).
Reclaim 10, Robbin discloses that the upper conductive layer has a width greater than that of the light-emitting stack, and comprises a second overlapping portion which overlaps the 
Reclaim 11, Robbin discloses that the second extending portion extends in a first direction parallel to a width direction of the light-emitting stack (Fig. 1).
Reclaim 12, Robbin discloses that the upper conductive layer comprises indium tin oxide (ITO), aluminum zinc oxide (AZO), cadmium tin oxide, antimony tin oxide, zinc oxide (ZnO), indium zinc oxide (IZO), zinc tin oxide (ZTO) or a group comprising the above materials (ITO).
Reclaim 14, Robbin discloses that the lower conductive layer comprises metal material, metal oxide or a stack of both (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4-5, 13, 15-18, & 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robbin et al. (US 20080080200) in view of Jeong et al (US 20110272712).
Reclaim 4, Robbin fails to specify that the lower electrode is on the lower conductive layer.
However, Jeong suggests that the lower electrode 120 is on the lower conductive layer 120.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Robbin with the lower electrode is on the lower conductive layer as taught by Jeong in order to enhance variation of layers structure and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 5, Robbin & Jeong disclose that the upper electrode 112 is on the upper conductive layer 120 (Fig. 1).
Reclaim 13, Robbin & Jeong fail to specify that the upper conductive layer has a thickness substantially in a range of from 50nm to 1um.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain thickness of the upper conductive layer, because it would have been to obtain a certain of the upper conductive layer to achieve proper electrical connection to the LED.

Regarding claim 16, Robbin & Jeong disclose that a light-emitting device, comprising:
an insulative substrate 117 (Fig. 1):
a light-emitting stack LED formed on the insulative substrate, and having an upper surface, a lower surface opposite to the upper surface, and a first sidewall arranged between the upper surface and the lower surface;
a first upper conductive layer 109 covering all of the upper;
a first dielectric layer 115 arranged between the insulative substrate and the first upper conductive layer, and surrounding the light-emitting stack; and
a second upper conductive layer 111 arranged on the first upper conductive layer and the first dielectric layer 115;
a second dielectric layer 107 (para. 0063) formed on the first upper conductive layer 109; and
bonding layer 112 arranged between the lower surface 131 and the insulative substrate 110 (Robbin in view of Jeong), and comprising a side surface, wherein the first dielectric layer 115 /114 (Robbin/ Jeong) has a topmost surface not higher than the upper surface of the light-emitting stack LED in a cross-sectional view, wherein the first dielectric layer contacts the first sidewall, the side surface, and the first upper conductive layer (Fig. 1 Robbin & Jeong).
Reclaim 17, Robbin & Jeong disclose that the first upper conductive layer 109 comprises ITO (Robbin Fig. 1).

Reclaim 20, Robbin & Jeong disclose that an electrode electrically connected to the bonding layer and arranged on the insulative substrate (Robbin in view of Jeong).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/             Primary Examiner, Art Unit 2899